Title: To Alexander Hamilton from John Quincy Adams, 5 December 1794
From: Adams, John Quincy
To: Hamilton, Alexander


The Hague December 5. 1794.
Sir.
The Bankers of the United States at Amsterdam, have written to you upon the present state of affairs in this Country, which would in their opinion render the negotiation for eight hundred thousand Dollars, for which they have been commissioned altogether impracticable, even if they had received from Coll. Humphreys the intimation for which they are instructed to wait.
Under these circumstances therefore, I find myself deprived not only of the happiness of contributing to the success, but even of the satisfaction of making all the exertions in my power for the attainment of an object so near to the wishes of the President and so important to the interests of the United States. As the contingency upon which the loan was at any rate to be attempted has not happened, it would have been perfectly unnecessary to dispute the opinion of the Commissioners. As the management of this business has been committed to them entirely, it would have been improper. As their means of information upon this point are so much superior to mine it would have been indecorous. I have therefore only observed to them that the object to which the money was intended to be applied, was of extreme urgency and importance. And that I hoped they would take advantage of the first favourable moment that should offer to make their dispositions so as to be prepared for the receipt of the order from Lisbon.

The zeal and fidelity with which these Gentlemen have served the United States from the time they were first interested in their affairs has been so thoroughly tried and proved, that it will certainly not be deficient upon the present occasion. Their personal interest will also concur with their public duty to animate their activity, if they see a possible chance of succeeding. So that when they tell me that the negotiation of the proposed loan would be impracticable, I cannot doubt but that the fact is really so; and that with the whole latitude of power given them as to the terms, they will not venture to undertake it.
It is with much pleasure however that I learn from them, and from many other quarters, that in point of credit here the United States stand upon a higher footing than any other power That their obligations at 4 per cent with premium are ten per cent above par; & their 5 per cents at par: while those of the Emperor and of Russia are vibrating from 75 to 90, and some others bear no price at all.
By the capture of Antwerp, a difficulty has occurred upon which the Gentlemen at Amsterdam have no doubt already written you. The annual interest upon the loan made there of 3 millions of florins, is by the tenor of the obligations made payable at the compting house of Mr. De Wolff, and the bankers here have annually remitted the money to Antwerp for the purpose. As the circulation of Assignats is compulsive the Brabanters, holders of the American obligations are apprehensive of receiving their interest in that currency, and our bankers have not transmitted the money for the interest that becomes due for the last year. It may be added that many of these creditors are now emigrants, and may possibly have other apprehensions, for the fate of the principal as well as of the interest. One of them called upon me at Amsterdam, last week, to enquire whether I could give him any relief. I told him that I had neither instructions nor power relating to that loan, but would readily transmit any representation he wished to make, and I did not doubt but the United States would do their creditors full justice. He said an expedient had already been adopted by the Court of Denmark, upon the same occasion which had been satisfactory to their creditors in their Brabant Loans, and which if equally adopted by the United States would very much accomodate him and many others in the same predicament. It was to declare that the holders of their obligations, might receive their interest at Copenhagen instead of Antwerp, and that they might exchange the obligations themselves for others bearing the same interest.
The communication between Antwerp and this Country is interrupted, and I do not know whether Mr: de Wolff has paid the interest due upon the loan, this year. The money for the purpose has certainly not been remitted from hence. I hope that before the revolution of another year some settled order of things will take place, which will render any measures on the part of the United States in favour of their Netherland creditors unnecessary. I suspect that the impossibility of obtaining the two million Guilders here, must arise altogether from the dread of confiscation or requisition to which they imagine their obligations may be liable.
I have the honour to be, with the highest Sentiments of Respect,   Sir, your very humble & obedient Servant.
John Q. Adams.
Alexander Hamilton EsqrSecretary of the Treasury.
